DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 30 May 2022.
Claims 1-20 are presented for examination
Claims 1, 8, 9 and 17 are amended.
35 USC 112 Rejections are withdrawn in light of amendment by the applicant(s).
35 USC 101 Rejections (directed to non-statutory subject matter) are withdrawn in light of amendment by the applicant(s).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Argument
Applicant’s arguments filed in the amendment filed on 30 May 2022, have been fully considered but they are not deemed persuasive:
Applicant argued that “It is noted that 35 U.S.C. 112(f) is an interpretation and not a rejection, since “means plus function” language is permissible. Thus, the comments regarding 35 U.S.C. 112(f) will be treated as informational.
In the present case, none of the claims include the recitation “means for” or “step for” and, therefore, cannot be considered to invoke the sixth paragraph of 35 U.S.C. § 112. In addition, the claim features are not written as a function to be performed, but instead recited as sufficient structure to preclude application of the sixth paragraph of 35 U.S.C. § 112, because terms such as “pattern matching module,” “data profiling module,” “classifier module,” etc., cannot be interpreted to invoke the sixth paragraph of 35 U.S.C. § 112. In this regard, the MPEP §2181(I)(A) specifically provides a list of words that the Federal Circuit has found to not invoke § 112(f). Noticeably absent from the list are the above cited terms…
Regarding the term “data profiling module,” the specification states that it is “knows to a person of ordinary skill in the art as data quality analysis, data assessment, or data discovery, is a process by which data is analyzed and statistics may be collected.” (See Specification, paragraph 210.)…
Accordingly, one skilled in the art would readily understand -- especially in view of the foregoing — what the cited terms refer to. It is respectfully submitted that the cited terms are therefore definite, especially to a person having ordinary skill in the art, in view of the foregoing, as well as the remainder of the specification.”
Examiner respectfully disagrees.
a. Applicant did not finish reading the MPEP 2181(I).
After MPEP §2181(1)(A), MPEP §2181(1)(B) clearly recites “The mere use of the term "means" with no associated function rebuts the presumption that 35 U.S.C. 112(f) is invoked. A function must be recited within the claim limitation, but it is not necessary that a particular format be used. Typically, the claim limitation will use the linking word "for" to associate "means" or a generic placeholder with the function. However, other linking words may be used, such as "so that" or "configured to", provided it is clear that the claim element is reciting a function. In certain circumstances, it is also not necessary to use a linking word if other words used with "means", or the generic placeholder, convey the function. Such words, however, cannot convey specific structure for performing the function or the phrase will not be treated as invoking 35 U.S.C. 112(f). For example, "ink delivery means", "module configured to deliver ink" and "means for ink delivery" could all be interpreted as claim elements that invoke 35 U.S.C. 112(f). See Signtech USA, 174 F.3d at 1356. 
The structures of the claim limitations before the amendment (e.g. a pattern matching module configured to perform pattern matching) and the example “module configured to deliver ink” in the MPEP are exactly same.
b) It is unclear to the examiner the mean of arguments.
35 USC 112(b) rejections are given because claim language invoke 112(f) to include structure, however, the specification does not recite structures for these “module,” therefore, 35 112(b) rejections are given.
Applicant’s argument “Regarding the term “data profiling module,” the specification states that it is “knows to a person of ordinary skill in the art as data quality analysis, data assessment, or data discovery, is a process by which data is analyzed and statistics may be collected.” (See Specification, paragraph 210.)” provided evidence that specification does not disclose structure of the “data profiling module” (e.g. the specification does not disclose sufficient structure for a software function)
 c) However, since applicants have amended the limitations which no longer meet three-prong test, 35 USC 112 rejections are withdrawn.
Few claims, applicant forgot to correct the claim language which are objected, see Claim Objections for details. 
Applicant argued that “It is respectfully submitted, that claim 1 does not recite (a) any mathematical concepts, (b) a method of organizing human activity, or (c) a mental process that can be performed by a pen and paper. Rather, the claimed synergy of the claimed system is that of the operation of a machine, namely a computing device that is specifically configured to receiving a vast amount of real-time streaming operation data of the multi-cloud platform to monitor operation objects. For example, claim 1 does not specifically recite a mathematical concept. Indeed, claim 1 does not recite a mathematical relationship, formula, or calculation…”
Examiner respectfully disagrees.
These limitations: 
performing pattern matching of operation data with patterns in a database; 
identifying fields in the operation data having matching patterns with the database as first potential objects; 
performing data profiling on unmatched fields of the operation data to generate data profiles; 
field classifying the data profiles to generate second potential objects; and 
de-duplicating the first potential objects and the second potential objects to generate operation objects” can be performed by human mind.
Further, even these limitations are performed by a computer or in a computer environment, it does not mean they do not recite mental processes.
See MPEP 2106.04(a)(2)(III)(C). A Claim That Requires a Computer May Still Recite a Mental Process. “1. Performing a mental process on a generic computer…
2. Performing a mental process in a computer environment…3. Using a computer as a tool to perform a mental process…” 
	Further, applicant merely stated that these limitations cannot be practically performed in human mind, however, applicant did not provide any evidence to support the provided statement.
	For example, if data is small, why a human cannot practically be “performing pattern matching of operation data with patterns in a database” by human mind.
	Further, why a human cannot “identifying fields in the operation data having matching patterns with the database as first potential objects.” A system administrator can look data (include data fields) of two data and “identifying fields in the operation data having matching patterns with the database as first potential objects.” Nothing is indicating such step cannot be practically be performed by human mind.

Applicant argued that “…The expert later clarified that performing the claimed process manually would be an “extremely difficult process that could not be readily performed by hand.” This testimony convinced the court that performing the process was only minimally possible with little precision, and would never be practically done. The court therefore held the claims patent-eligible as improving upon a technical field and preexisting technology.
It is respectfully submitted that any suggestion that these features of the claimed subject matter can be practically performed by the human mind is unsustainable.…” 
Examiner respectfully disagrees.
Again, applicant does not provide any evidence to support the argument.
For example, why it is “painful” for a system administrator performing these limitations “performing pattern matching of operation data with patterns in a database; 
identifying fields in the operation data having matching patterns with the database as first potential objects; 
performing data profiling on unmatched fields of the operation data to generate data profiles; 
field classifying the data profiles to generate second potential objects; and 
de-duplicating the first potential objects and the second potential objects to generate operation objects.”
	In “Veracode et al. v. Appthority, 12-10487-DPW,” The software at issue was a decompiler program. For background, source code is not readable by a computer, and must be converted into an intermediary file, which is then assembled into a binary code readable by the computer. Binary code is not readable by humans, so some programs can operate in reverse and “decompile” the binary code into a human-readable representation. 
	On the contrary, the claimed invention are human readable data (unless claimed differently).
	Further, what is the “computer problem” the claimed invention is solving?

Applicant argued that “…Even assuming, arguendo, that claim 1 were directed to a judicial exception (which is disputed above), the claim as a whole integrates the recited judicial exception into a practical application of the exception. In this regard, the January 2019 Guidance specifically provides that “an additional element [that] implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine” is indicative that an additional element has integrated the exception into a practical application. (See January 2019 Guidance). Asin Enfish, LLC y. Microsoft Corp., (‘Enfish”) an improvement to computer system technology is manifest. The computing device of claim 1 is specifically configured to receive real-time streaming operation data of the multi-cloud computing platform; perform pattern matching of the operation data with patterns in a database; identify fields in the operation data having matching patterns with the database as first potential objects; perform data profiling on unmatched fields of
the operation data to generate data profiles; field classify the data profiles to generate second potential objects; and de-duplicate the first potential objects and the second potential objects to generate operation objects…
Thus, the additional elements of claim 1, particularly when viewed as a whole, integrate the method to a practical application, namely that of an improvement in multi-cloud and hybrid cloud operation.
In view of the foregoing, claim 1 is directed to a practical application (Step 2A; Prong 2: YES). The claim is subject matter eligible for this additional reason.” 
Examiner respectfully disagrees.
	The claim is merely claiming de-duplication, and does not claiming (links to) improvement which is disclosed in Specification, paragraph [0026] (provided by the applicants).
	There is different between claiming “data de-duplication” and improve “The various aspects of the present disclosure provide an improvement in multi-cloud and hybrid cloud operation by providing multiple level monitoring and detection of segmented operations, errors, faults, trends, patterns, warnings of various platforms that are operating across multiple clouds that would otherwise present significant difficulty in such monitoring and detection. In addition, the present disclosure provides an improvement in computer operations that is capable of monitoring multiple levels of multi-cloud operation. The monitoring of multi-cloud operations permits an improvement in operations management, fault detection, trends, etc., just to name a few non-limiting examples. In addition, the present disclosure, in part through the application of the de-duplication of potential objects, provides for an improvement in network efficiency by reducing the overall network throughput, and more efficient storage utilization by reducing network data transfers to reduce the number of bytes that are transmitted” with “data de-duplication.” In other word, how others who are using data de-duplication in multi-cloud platform are different than claimed invention.
Also, not only the additional elements “multi-cloud computing platform” only appeared once in claim limitations, it only recites at high level of generality and are merely invoked as tools (or “Performing a mental process in a computer environment” ) to perform an existing de-duplication process of data from multi-cloud computing platform.
	Further, nowhere in the claim discloses improvement on multi-cloud computing platform.

Applicant argued that “…Applicants respectfully submit that the features of claim 1 improve at least the technology and/or technical field of multi-cloud and hybrid cloud workload distribution by improvement in network efficiency by reducing the overall network throughput, and more efficient storage utilization by reducing network data
transfers to reduce the number of bytes that are transmitted. (See Specification, paragraph [0026].)
Accordingly, claim 1, particularly when viewed as a whole, is significantly more than an abstract idea..” 
Examiner respectfully disagrees.
	Other than de-duplicate data form multi-cloud computing platform, nothing in the claim discloses improvement on multi-cloud computing platform. In other words, modifying output data of a system, does not improve the system itself or the process of generating the output data.

Applicant argued that “ii. The Claimed Solution is Necessarily Rooted in Computer Technology to Overcome a Problem Arising in the Realm of Multi-Cloud and
Hybrid Cloud Operation.”
Examiner respectfully disagrees.
In DDR, the claimed solution is Necessarily Rooted in Computer Technology.
	However, Data de-duplication can be performed by human mind, therefore, it is not “Necessarily Rooted in Computer Technology.”
	
Applicant argued that “iii The Claims Add a Specific Limitation Beyond What is Well-
Understood, Routine, and Conventional…
As highlighted above, claim 1 includes the combination of features of performing data profiling on unmatched fields of the operation data to generate data profiles; field classifying the data profiles to generate second potential objects; and de-duplicating the first potential objects and the second potential objects to generate operation objects. This combination is unconventional because it provides an improvement in the technology and/or technical field of multi-cloud and hybrid cloud operation.”
Examiner respectfully disagrees.
a) The claim did not clearly recite or applicants did not provide evidence on with data de-duplication how to provide an improvement in the technology and/or technical field of multi-cloud and hybrid cloud operation.
b) See MPEP 2106.04(a)(2)(III)(C). A Claim That Requires a Computer May Still Recite a Mental Process. “1. Performing a mental process on a generic computer…2. Performing a mental process in a computer environment…3. Using a computer as a tool to perform a mental process…” 
Limitations are performed in a computer environment or using a computer as a tool to perform a mental process, may still recite a mental process.

Applicant argued that “1. The prior art of record does not fairly teach monitoring operation objects of a multi-cloud computing platform, comprising: 
receiving real-time streaming operation data of the multi-cloud computing platform…”
Examiner respectfully disagrees.
Stephens still discloses the newly add claim limitations receiving real-time streaming operation data of the multi-cloud computing platform (Stephens: paragraph [0006], “an example metadata monitor monitors data input to a destination database to monitor metadata associated with the destination database.” paragraph [0017], “The example source data 302 includes an example first database 320 and an example second database 322. According to the illustrated example, the example first database 320 and the example second database 322 are databases hosted by two different third parties (e.g., clients of the owner of the example destination datastore 306, customers of the owner of the example destination datastore 306, data providers for the owner of the example destination datastore 306, etc.)…Additionally or alternatively, the first database 320 and the second database 322 may be the same or different types of data storage (e.g., file(s), database(s), clustered data storage, etc.). While two databases are shown in the illustrated example, the source data 302 may include any number of databases (e.g., 1, 2, 5, 20, 100, 1000, etc.). For example, the source data 302 may collectively include a large number of records (e.g., thousands of records, millions of records, tens of millions of records, etc.).”)
WHERE “multi-cloud computing platform” is broadly interpreted as “first database 320 and the example second database 322 are databases hosted by two different third parties …different types of data storage (e.g., file(s), database(s), clustered data storage, etc.)”
Further, the term “multi-cloud computing platform” is only recited once. In the limitation “receiving real-time streaming operation data of the multi-cloud computing platform,” the phrase “real-time streaming operation data of the multi-cloud computing platform” is merely a type of data from a type of data source. It is not a function or modifying the function of “receiving.” 
Therefore, “real-time streaming operation data of the multi-cloud computing platform” are non-functional descriptive material, the limitation is considered by the example, however, such limitation related to the content of information given little to no patentable weight.

Applicant argued that “…Accordingly, the Specification of the present application, in view of which claim 1 is to be interpreted, discloses that when workloads are distributed across multi-cloud computing environments, certain operations can be monitored. The monitoring of operation objects of the claimed subject matter facilitates an improvement in multi-cloud and hybrid cloud operation. It is respectfully submitted that Stephens, whether taken alone or in combination with Stager, does not disclose or suggest monitoring operation objects of a multi-cloud computing platform including receiving real-time streaming operation data of the multi-cloud computing platform.”
Examiner respectfully disagrees.
Applicant is arguing subject matters that are not recited in the claim limitations.
Again, the term “multi-cloud computing platform” is only recited once. In the limitation “receiving real-time streaming operation data of the multi-cloud computing platform,” the phrase “real-time streaming operation data of the multi-cloud computing platform” is merely a type of data from a type of data source. It is not a function or modifying the function of “receiving.” 
Therefore, “real-time streaming operation data of the multi-cloud computing platform” are non-functional descriptive material, the limitation is considered by the example, however, such limitation related to the content of information given little to no patentable weight.

Applicant argued that “…2. The prior art of record does not fairly teach performing data profiling on unmatched fields of the operation data (i.e., using a same reference database as used in identifying the first potential objects) to generate data profiles and field classifying the data profiles to generate second potential objects…
It is respectfully submitted that Stephens, whether taken alone or in combination with Stager, does not disclose or suggest the combination of performing data profiling on unmatched fields of the operation data (i.e., using a same reference database as used in identifying the first potential objects) to generate data profiles and field classifying the data profiles to generate second potential objects, as provided in the context of claim 1..”
Examiner respectfully disagrees.
Stephens discloses the argued limitations (Stephens: paragraph [0023], “The example metadata monitor 312 of the illustrated example monitors data passing through the example data transformer 304 to detect data loaded into the destination database 308 that does not match the pattern associated with the respective fields in the destination database 308 as indicated in the example metadata repository 310.” Paragraph [0024], “…when the metadata monitor 312 detects that a sufficient number of records do not match an assigned data pattern for the field into which the records are input in the destination database 308, the metadata monitor 312 performs a metadata analysis to determine if the pattern assigned in the metadata should be updated…”
paragraph [0033], “The example pattern monitor 404 may employ a machine learning algorithm to detect instances of data transition (e.g., an occurrence of a data field changing to data of a new pattern)…For example, in an example in which the pattern monitor 404 employs a supervised machine learning algorithm (e.g., a classification tree, a regression tree, a discriminant analysis classifier, a k-nearest neighbor classifier, a Naive Bayes classifier, a support vector machine classifier, etc.), the pattern monitor 404 may be trained on data sets that have been classified as including a data transition (e.g., an occurrence of a data field changing to data of a new pattern) or not including a data transition (e.g., where the data includes instances of inputs not matching a field pattern (e.g., errors) but the data does not transition or shift to a new pattern). After the supervised machine learning algorithm is trained, the pattern monitor 404 utilizes the trained machine learning algorithm to classify instances indicative of a data transition in which a metadata analysis is triggered. For example, the training and the analysis may employ a sliding window analysis that analyzes a most recently received window of data inputs to determine if a data transition is predicted to trigger a metadata analysis.” Paragraphs [0037]-[0039], “…the pattern analyzer 410 may be trained on data sets that have been classified with an indication of the correct field pattern (e.g., classifying the data as belonging to a particular field pattern from a list of field patterns). After the supervised machine learning algorithm is trained, the pattern analyzer 410 utilizes the trained machine learning algorithm to classify a data set (e.g., a set of data stored in a particular field) as belonging to a particular field pattern…The example metadata modifier 412 is communicatively coupled with the example metadata repository 310 to adjust the metadata when the example pattern analyzer 410 triggers a metadata update. For example, when the example pattern analyzer 410 determines that the data for a field has transitioned to a new field pattern (transitioned from a previous field pattern associated with the field in the metadata of the example metadata repository 310), the metadata modifier 412 associates the new field pattern with the field (e.g., the field of the destination database 308) in a record in the metadata repository 310. For example, in examples in which the metadata repository 310 stores a reference to a field pattern in a field pattern record for each field of the example destination database 308, the metadata modifier 412 replaces the stored reference with a reference to the new field pattern for the field identified by the pattern analyzer 410…” which discloses finding/learn new field pattern (e.g. does not matching any of the existing patterns), which inherently indicates new field pattern is created based on field pattern that does not match old or existing pattern.
Further, the claim is reciting “A computer-implemented method…comprising…” therefore, it does not preclude other possible limitations such as “performing data profiling on unmatched and matched fields of the operation data to generate data profiles.”
Applicant may consider to amend “A computer-implemented method…comprising…” to “A computer-implemented method… consisting of” to preclude other possible limitations or explicitly disclose only unmatched fields of the operation data are used to generate data profiles.
Further, the argued limitation “performing pattern matching of the operation data with patterns in a database” is interpreted as “performing pattern matching of the operation data with patterns in a database” where “the operation data in a database” and “the operation data with patterns.”
Therefore, the argued subject matter “with patterns in a database (e.g. knowledge base 220)” is not recited in the claim limitation. For example, limitation “with patterns in a database” merely indicates data fields of data has patterns in a database (e.g. If data fields with patterns in a database, pattern of data fields is also in the database of data with data fields). If “with patterns in a database” is recited as “with identified patterns in a database”
Applicant argued that “…Accordingly, Stephens discloses that the “matching” is between the destination database 308 and the metadata repository 310. Thus, the databases used in the pattern matching for what the Office Action regards as the “first potential objects” is different than what the Office Action regards as the “second potential objects.” Stated differently, in contrast to claim 1, which provides for performing data profiling on unmatched fields of the operation data (i.e., using a same reference database as used in identifying the first potential objects) to generate data profiles and field classifying the data profiles to generate second potential objects, in Stephens, different databases are used. Claim 1 is allowable for this additional reason..”
Examiner respectfully disagrees.
Stephens discloses the argued limitations (Stephens: paragraph [0023], “The example metadata monitor 312 of the illustrated example monitors data passing through the example data transformer 304 to detect data loaded into the destination database 308 that does not match the pattern associated with the respective fields in the destination database 308 as indicated in the example metadata repository 310.” Paragraph [0024], “…when the metadata monitor 312 detects that a sufficient number of records do not match an assigned data pattern for the field into which the records are input in the destination database 308, the metadata monitor 312 performs a metadata analysis to determine if the pattern assigned in the metadata should be updated…”
paragraph [0033], “The example pattern monitor 404 may employ a machine learning algorithm to detect instances of data transition (e.g., an occurrence of a data field changing to data of a new pattern)…For example, in an example in which the pattern monitor 404 employs a supervised machine learning algorithm (e.g., a classification tree, a regression tree, a discriminant analysis classifier, a k-nearest neighbor classifier, a Naive Bayes classifier, a support vector machine classifier, etc.), the pattern monitor 404 may be trained on data sets that have been classified as including a data transition (e.g., an occurrence of a data field changing to data of a new pattern) or not including a data transition (e.g., where the data includes instances of inputs not matching a field pattern (e.g., errors) but the data does not transition or shift to a new pattern). After the supervised machine learning algorithm is trained, the pattern monitor 404 utilizes the trained machine learning algorithm to classify instances indicative of a data transition in which a metadata analysis is triggered. For example, the training and the analysis may employ a sliding window analysis that analyzes a most recently received window of data inputs to determine if a data transition is predicted to trigger a metadata analysis.” Paragraphs [0037]-[0039], “…the pattern analyzer 410 may be trained on data sets that have been classified with an indication of the correct field pattern (e.g., classifying the data as belonging to a particular field pattern from a list of field patterns). After the supervised machine learning algorithm is trained, the pattern analyzer 410 utilizes the trained machine learning algorithm to classify a data set (e.g., a set of data stored in a particular field) as belonging to a particular field pattern…The example metadata modifier 412 is communicatively coupled with the example metadata repository 310 to adjust the metadata when the example pattern analyzer 410 triggers a metadata update. For example, when the example pattern analyzer 410 determines that the data for a field has transitioned to a new field pattern (transitioned from a previous field pattern associated with the field in the metadata of the example metadata repository 310), the metadata modifier 412 associates the new field pattern with the field (e.g., the field of the destination database 308) in a record in the metadata repository 310. For example, in examples in which the metadata repository 310 stores a reference to a field pattern in a field pattern record for each field of the example destination database 308, the metadata modifier 412 replaces the stored reference with a reference to the new field pattern for the field identified by the pattern analyzer 410…” which discloses using old/existing pattern (e.g. first potential objects) to match data fields of data, if detecting data has unmatched patterns of data fields, it will learn and create new pattern (e.g. second potential objects).
Because examiner should not read specification into the claim limitations, examiner suggested applicant to amend the argued subject matters into the claim language rather than arguing subject matters that are not currently recited in the claim language. 
For the above reasons, the combination of the references at least teaches the argued claims.
The replied to the above argument are applied equally to other similar arguments.

Claim Objections
Claims 12-15 objected to because of the following informalities:  
Claims 12-13, recites “middle events module configured to update the database” It appears that applicant did not amend the limitation by adding “stored in the memory” as in claim 9. 
Appropriate correction is required.
Claims 14-15, recites “the field classifier” which should be amended to “the field classifier module.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “A computer-implemented method of monitoring operation objects of a multi-clod computing platform, comprising: 
receiving real-time streaming operation data of the multi-cloud computing platform;
performing pattern matching of operation data with patterns in a database; 
identifying fields in the operation data having matching patterns with the database as first potential objects; 
performing data profiling on unmatched fields of the operation data to generate data profiles; 
field classifying the data profiles to generate second potential objects; and 
de-duplicating the first potential objects and the second potential objects to generate operation objects.”
(Step 1) The claim recites “A computing system comprising: a storage configured to store…a processor configured to…” as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitations of “performing pattern matching of operation data with patterns in a database; identifying fields in the operation data having matching patterns with the database as first potential objects; performing data profiling on unmatched fields of the operation data to generate data profiles; field classifying the data profiles to generate second potential objects; and de-duplicating the first potential objects and the second potential objects to generate operation objects.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented,” “multi-cloud computing platform” and “database” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented,” “multi-cloud computing platform” and “database” language, “performing,” “identifying,” “performing,” “field classifying” and “de-duplicating” in the context of this claim encompasses the user manually performing pattern matching of operation data with patterns in a database; identifying fields in the operation data having matching patterns with the database as first potential objects; performing data profiling on unmatched fields of the operation data to generate data profiles; field classifying the data profiles to generate second potential objects; and de-duplicating the first potential objects and the second potential objects to generate operation objects in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computer-implemented,” “multi-cloud computing platform” and “database” to perform the “receiving,” “performing,” “identifying,” “performing,” “field classifying” and “de-duplicating” steps. The “computer-implemented,” “multi-cloud computing platform” and “database” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Additionally, the additional element – “…receiving real-time streaming operation data of the multi-cloud computing platform” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer-implemented,” “multi-cloud computing platform” and “database” to perform “performing,” “identifying,” “performing,” “field classifying” and “de-duplicating” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “receiving” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);…OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”
Thus, limitation(s) does not amount to significantly more. Even when considered in combination, this additional element represents mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
Claim 2 recites “The computer-implemented method according to claim 1, wherein identifying fields is performed automatically without a selection of fields by using a field name or a meaning.”
(Step 2A-Prong One) The limitations of “identifying fields is performed automatically without a selection of fields by using a field name or a meaning.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented,” “multi-cloud computing platform” and “database” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented,” “multi-cloud computing platform” and “database” language, “identifying” in the context of this claim encompasses the user manually identifying fields is performed automatically without a selection of fields by using a field name or a meaning in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  
Claim 3 recites “The computer-implemented method according to claim 1, wherein the de-duplicating of the first potential objects and the second potential objects is performed in response to determining that at least two of the first potential objects and the second potential objects have a same value and different field names in different indices.”
(Step 2A-Prong One) The limitations of “de-duplicating of the first potential objects and the second potential objects is performed in response to determining that at least two of the first potential objects and the second potential objects have a same value and different field names in different indices” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented,” “multi-cloud computing platform” and “database” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented,” “multi-cloud computing platform” and “database” language, “de-duplicating” in the context of this claim encompasses the user manually de-duplicating of the first potential objects and the second potential objects is performed in response to determining that at least two of the first potential objects and the second potential objects have a same value and different field names in different indices in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  
Claim 4 recites “The computer-implemented method according to claim 1, further comprising updating the database with the generated data profiles.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computer-implemented,” “multi-cloud computing platform” and “database” to perform the “updating” step. The “computer-implemented,” “multi-cloud computing platform” and “database” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “updating the database with the generated data profiles,” which is Mere Data Gathering and Selecting a particular data source or type of data to be manipulate which is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “v. Consulting and updating an activity log, Ultramercial,” and “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer-implemented,” “multi-cloud computing platform” and “database” to perform “updating,” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “updating” is not sufficient to amount to significantly more than the judicial exception because “updating” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Claim 5 recites “The computer-implemented method according to claim 1, further comprising updating the database with the generated operation objects.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computer-implemented,” “multi-cloud computing platform” and “database” to perform the “updating” step. The “computer-implemented,” “multi-cloud computing platform” and “database” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “updating the database with the generated operation objects,” which is Mere Data Gathering and Selecting a particular data source or type of data to be manipulate which is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “v. Consulting and updating an activity log, Ultramercial,” and “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer-implemented,” “multi-cloud computing platform” and “database” to perform “updating,” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “updating” is not sufficient to amount to significantly more than the judicial exception because “updating” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Claim 6 recites “The computer-implemented method according to claim 1, further comprising training a field classifier with the generated data profiles prior to generating the second potential objects.”
(Step 2A-Prong One) The limitations of “training a field classifier with the generated data profiles prior to generating the second potential objects” is Certain methods of organizing human activity (e.g. “field classifier” is a person), which falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  
Claim 7 recites “The computer-implemented method according to claim 6, wherein training the field classifier includes inputting one or more of patterns, rules, data profiles, and models from the database.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computer-implemented,” “multi-cloud computing platform” and “database” to perform the “inputting,” step. The “computer-implemented,” “multi-cloud computing platform” and “database” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “inputting one or more of patterns, rules, data profiles, and models from the database,” which is Mere Data Gathering which is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer-implemented,” “multi-cloud computing platform” and “database” to perform “inputting,” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “inputting” is not sufficient to amount to significantly more than the judicial exception because “inputting” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec… (sending messages over a network…”
Claim 8 recites “The computer-implemented method according to claim 1, wherein the pattern matching module performs the pattern matching with operation data retrieved from a system log.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computer-implemented,” “multi-cloud computing platform” and “database” to perform the “retrieved,” step. The “computer-implemented,” “multi-cloud computing platform” and “database” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “retrieved from a system log,” which is Mere Data Gathering which is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer-implemented,” “multi-cloud computing platform” and “database” to perform “retrieved,” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “retrieved” is not sufficient to amount to significantly more than the judicial exception because “retrieved” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec… (sending messages over a network…” and “iv. Storing and retrieving information in memory.”
For claim 9, it is a system claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same analysis as explained in the rejection of rejected claim 1.
Further, claim 9 recites new additional elements “computer-implemented system,” “processor,” “memory” and “multi-cloud computing platform.”, which are recited at a high level of generality. They do not integrated into a practical application and are not sufficient to amount to significantly more than the judicial exception
For claim 10, it is a system claim having similar limitations as cited in claim 2. Thus, claim 10 is also rejected under the same analysis as explained in the rejection of rejected claim 2.
For claim 11, it is a system claim having similar limitations as cited in claim 3. Thus, claim 11 is also rejected under the same analysis as explained in the rejection of 
rejected claim 3.
For claim 12, it is a system claim having similar limitations as cited in claim 4. Thus, claim 12 is also rejected under the same analysis as explained in the rejection of rejected claim 4.
For claim 13, it is a system claim having similar limitations as cited in claim 5. Thus, claim 13 is also rejected under the same analysis as explained in the rejection of rejected claim 5.
For claim 14, it is a system claim having similar limitations as cited in claim 6. Thus, claim 14 is also rejected under the same analysis as explained in the rejection of rejected claim 6.
For claim 15, it is a system claim having similar limitations as cited in claim 7. Thus, claim 15 is also rejected under the same analysis as explained in the rejection of rejected claim 7.
For claim 16, it is a system claim having similar limitations as cited in claim 8. Thus, claim 16 is also rejected under the same analysis as explained in the rejection of rejected claim 8.
For claim 17, it is a medium claim having similar limitations as cited in claim 1. Thus, claim 17 is also rejected under the same analysis as explained in the rejection of rejected claim 1.
The additional elements, “storage medium” and “computer device” are recited at a high level of generality. They do not integrated into a practical application and are not sufficient to amount to significantly more than the judicial exception
For claim 18 it is a medium claim having similar limitations as cited in claim 2. Thus, claim 18 is also rejected under the same analysis as explained in the rejection of rejected claim 2.
For claim 20, it is a medium claim having similar limitations as cited in claim 6. Thus, claim 20 is also rejected under the same analysis as explained in the rejection of rejected claim 6.
For claim 19, it is a medium claim having similar limitations as cited in claim 3. Thus, claim 19 is also rejected under the same analysis as explained in the rejection of rejected claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 7, 9, 10, 12, 13, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens (U.S. Pub. No.: US 20170270154, hereinafter Stephens), in view of Stager (U.S. Pub. No.: US 20080184001, hereinafter Stager).
For claim 1, Stephens discloses a computer-implemented method of monitoring operation objects of a multi-clod computing platform, comprising: 
receiving real-time streaming operation data of the multi-cloud computing platform (Stephens: paragraph [0006], “an example metadata monitor monitors data input to a destination database to monitor metadata associated with the destination database.” paragraph [0017], “The example source data 302 includes an example first database 320 and an example second database 322. According to the illustrated example, the example first database 320 and the example second database 322 are databases hosted by two different third parties (e.g., clients of the owner of the example destination datastore 306, customers of the owner of the example destination datastore 306, data providers for the owner of the example destination datastore 306, etc.)…Additionally or alternatively, the first database 320 and the second database 322 may be the same or different types of data storage (e.g., file(s), database(s), clustered data storage, etc.). While two databases are shown in the illustrated example, the source data 302 may include any number of databases (e.g., 1, 2, 5, 20, 100, 1000, etc.). For example, the source data 302 may collectively include a large number of records (e.g., thousands of records, millions of records, tens of millions of records, etc.).” WHERE “multi-cloud computing platform” is broadly interpreted as “first database 320 and the example second database 322 are databases hosted by two different third parties …different types of data storage (e.g., file(s), database(s), clustered data storage, etc.)”
Further, the term “multi-cloud computing platform” is only recited once. In the limitation “receiving real-time streaming operation data of the multi-cloud computing platform,” the phrase “real-time streaming operation data of the multi-cloud computing platform” is merely a type of data from a type of data source. It is not a function or modifying the function of “receiving.” 
Therefore, “real-time streaming operation data of the multi-cloud computing platform” are non-functional descriptive material, the limitation is considered by the example, however, such limitation related to the content of information given little to no patentable weight.
);
performing pattern matching of operation data with patterns in a database (Stephens: Paragraph [0037], “…the pattern analyzer 410 may be trained on data sets that have been classified with an indication of the correct field pattern (e.g., classifying the data as belonging to a particular field pattern from a list of field patterns). After the supervised machine learning algorithm is trained, the pattern analyzer 410 utilizes the trained machine learning algorithm to classify a data set (e.g., a set of data stored in a particular field) as belonging to a particular field pattern. For example, the training and the analysis may employ a sliding window analysis that analyzes a most recently received window of data inputs to determine a field pattern (e.g., in instances in which it is desired for the field pattern to more quickly transition to a currently used field pattern). The foregoing description of a supervised machine learning algorithm approach is provided as an example as other types of supervised and/or unsupervised machine learning algorithms (or other types of analysis) may be utilized…”); 
identifying fields in the operation data having matching patterns with the database as first potential objects (Stephens: Paragraph [0037], “…the pattern analyzer 410 may be trained on data sets that have been classified with an indication of the correct field pattern (e.g., classifying the data as belonging to a particular field pattern from a list of field patterns). After the supervised machine learning algorithm is trained, the pattern analyzer 410 utilizes the trained machine learning algorithm to classify a data set (e.g., a set of data stored in a particular field) as belonging to a particular field pattern. For example, the training and the analysis may employ a sliding window analysis that analyzes a most recently received window of data inputs to determine a field pattern (e.g., in instances in which it is desired for the field pattern to more quickly transition to a currently used field pattern). The foregoing description of a supervised machine learning algorithm approach is provided as an example as other types of supervised and/or unsupervised machine learning algorithms (or other types of analysis) may be utilized…”
WHERE “first potential objects” is broadly interpreted as “a particular field pattern”); 
performing data profiling on unmatched fields of the operation data to generate data profiles; field classifying the data profiles to generate second potential objects (Stephens: paragraph [0023], “The example metadata monitor 312 of the illustrated example monitors data passing through the example data transformer 304 to detect data loaded into the destination database 308 that does not match the pattern associated with the respective fields in the destination database 308 as indicated in the example metadata repository 310.” Paragraph [0024], “…when the metadata monitor 312 detects that a sufficient number of records do not match an assigned data pattern for the field into which the records are input in the destination database 308, the metadata monitor 312 performs a metadata analysis to determine if the pattern assigned in the metadata should be updated…”
paragraph [0033], “The example pattern monitor 404 may employ a machine learning algorithm to detect instances of data transition (e.g., an occurrence of a data field changing to data of a new pattern)…For example, in an example in which the pattern monitor 404 employs a supervised machine learning algorithm (e.g., a classification tree, a regression tree, a discriminant analysis classifier, a k-nearest neighbor classifier, a Naive Bayes classifier, a support vector machine classifier, etc.), the pattern monitor 404 may be trained on data sets that have been classified as including a data transition (e.g., an occurrence of a data field changing to data of a new pattern) or not including a data transition (e.g., where the data includes instances of inputs not matching a field pattern (e.g., errors) but the data does not transition or shift to a new pattern). After the supervised machine learning algorithm is trained, the pattern monitor 404 utilizes the trained machine learning algorithm to classify instances indicative of a data transition in which a metadata analysis is triggered. For example, the training and the analysis may employ a sliding window analysis that analyzes a most recently received window of data inputs to determine if a data transition is predicted to trigger a metadata analysis.” Paragraphs [0037]-[0039], “…the pattern analyzer 410 may be trained on data sets that have been classified with an indication of the correct field pattern (e.g., classifying the data as belonging to a particular field pattern from a list of field patterns). After the supervised machine learning algorithm is trained, the pattern analyzer 410 utilizes the trained machine learning algorithm to classify a data set (e.g., a set of data stored in a particular field) as belonging to a particular field pattern…The example metadata modifier 412 is communicatively coupled with the example metadata repository 310 to adjust the metadata when the example pattern analyzer 410 triggers a metadata update. For example, when the example pattern analyzer 410 determines that the data for a field has transitioned to a new field pattern (transitioned from a previous field pattern associated with the field in the metadata of the example metadata repository 310), the metadata modifier 412 associates the new field pattern with the field (e.g., the field of the destination database 308) in a record in the metadata repository 310. For example, in examples in which the metadata repository 310 stores a reference to a field pattern in a field pattern record for each field of the example destination database 308, the metadata modifier 412 replaces the stored reference with a reference to the new field pattern for the field identified by the pattern analyzer 410…”
WHERE “second potential objects” is broadly interpreted as “new field pattern”).
However, Stephens does not explicitly disclose real-time streaming operation data, de-duplicating the first potential objects and the second potential objects to generate operation objects.
Stager discloses real-time streaming operation data (Stager: paragraph [0040], “…the data stream is sent…to a backup storage server running a backup application…” see Fig. 5, item 510, “Receive a data stream”)
de-duplicating the first potential objects and the second potential objects to generate operation objects (Stager: paragraph [0025], “…The data de-duplicating module 310 may store incoming data stream 301 by storing patterns of the incoming data stream 301 in a pattern repository…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHODS AND APPARATUS TO MANAGE DATABASE METADATA” as taught by Stephens by implementing “Method and an apparatus to store data patterns” as taught by Stager, because it would provide Stephens’s method with the enhanced capability of “…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored..” (Stager: paragraph [0025]).
For claim 2, Stephens and Stager disclose the computer-implemented method according to claim 1, wherein identifying fields is performed automatically without a selection of fields by using a field name or a meaning (Stephens: paragraph [0023], “The example metadata monitor 312 of the illustrated example monitors data passing through the example data transformer 304 to detect data loaded into the destination database 308 that does not match the pattern associated with the respective fields in the destination database 308 as indicated in the example metadata repository 310.” Paragraph [0033], “For example, the training and the analysis may employ a sliding window analysis that analyzes a most recently received window of data inputs to determine if a data transition is predicted to trigger a metadata analysis” paragraph [0044], “…The example pattern monitor 404 compares the data input(s) to field pattern(s) assigned to the field(s) in which the data is inserted/to be inserted (block 504)…” which indicates the input data is not selected by “using a field name or a meaning.”).
For claim 4, Stephens and Stager disclose the computer-implemented method according to claim 1, further comprising updating the database with the generated data profiles (Stager: paragraph [0025], “…The data de-duplicating module 310 may store incoming data stream 301 by storing patterns of the incoming data stream 301 in a pattern repository…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHODS AND APPARATUS TO MANAGE DATABASE METADATA” as taught by Stephens by implementing “Method and an apparatus to store data patterns” as taught by Stager, because it would provide Stephens’s method with the enhanced capability of “…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored..” (Stager: paragraph [0025]).
For claim 5, Stephens and Stager disclose the computer-implemented method according to claim 1, further comprising updating the database with the generated operation objects (Stager: paragraph [0025], “…The data de-duplicating module 310 may store incoming data stream 301 by storing patterns of the incoming data stream 301 in a pattern repository…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHODS AND APPARATUS TO MANAGE DATABASE METADATA” as taught by Stephens by implementing “Method and an apparatus to store data patterns” as taught by Stager, because it would provide Stephens’s method with the enhanced capability of “…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored…” (Stager: paragraph [0025]).
For claim 6 Stephens and Stager disclose the computer-implemented method according to claim 1, further comprising training a field classifier with the generated data profiles prior to generating the second potential objects (Stephens: paragraph [0023], “The example metadata monitor 312 of the illustrated example monitors data passing through the example data transformer 304 to detect data loaded into the destination database 308 that does not match the pattern associated with the respective fields in the destination database 308 as indicated in the example metadata repository 310.” Paragraph [0024], “…when the metadata monitor 312 detects that a sufficient number of records do not match an assigned data pattern for the field into which the records are input in the destination database 308, the metadata monitor 312 performs a metadata analysis to determine if the pattern assigned in the metadata should be updated…” paragraph [0033], “The example pattern monitor 404 may employ a machine learning algorithm to detect instances of data transition (e.g., an occurrence of a data field changing to data of a new pattern) as opposed to instances of errors (e.g., where the data includes instances of inputs not matching a field pattern (e.g., errors) but the data does not transition or shift to a new pattern). For example, in an example in which the pattern monitor 404 employs a supervised machine learning algorithm (e.g., a classification tree, a regression tree, a discriminant analysis classifier, a k-nearest neighbor classifier, a Naive Bayes classifier, a support vector machine classifier, etc.), the pattern monitor 404 may be trained on data sets that have been classified as including a data transition (e.g., an occurrence of a data field changing to data of a new pattern…” claim 3,  “wherein the identifying the second database field pattern includes analyzing the data with a machine learning classifier…,” Fig. 4, Fig. 5).
For claim 7, Stephens and Stager disclose the computer-implemented method according to claim 6, wherein training the field classifier includes inputting one or more of patterns, rules, data profiles, and models from the database (Stephens: paragraph [0033], “The example pattern monitor 404 may employ a machine learning algorithm to detect instances of data transition (e.g., an occurrence of a data field changing to data of a new pattern) as opposed to instances of errors (e.g., where the data includes instances of inputs not matching a field pattern (e.g., errors) but the data does not transition or shift to a new pattern). For example, in an example in which the pattern monitor 404 employs a supervised machine learning algorithm (e.g., a classification tree, a regression tree, a discriminant analysis classifier, a k-nearest neighbor classifier, a Naive Bayes classifier, a support vector machine classifier, etc.), the pattern monitor 404 may be trained on data sets that have been classified as including a data transition (e.g., an occurrence of a data field changing to data of a new pattern…” claim 3,  “wherein the identifying the second database field pattern includes analyzing the data with a machine learning classifier…,” Fig. 4, Fig. 5).
For claim 9, it is a system claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 10, it is a system claim having similar limitations as cited in claim 2. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 12, it is a system claim having similar limitations as cited in claim 4. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 13, it is a system claim having similar limitations as cited in claim 5. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 14, it is a system claim having similar limitations as cited in claim 6. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 15, it is a system claim having similar limitations as cited in claim 7. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 17, it is a medium claim having similar limitations as cited in claim 1. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 18 it is a medium claim having similar limitations as cited in claim 2. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 20, it is a medium claim having similar limitations as cited in claim 6. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 6.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens (U.S. Pub. No.: US 20170270154, hereinafter Stephens), in view of Stager (U.S. Pub. No.: US 20080184001, hereinafter Stager), and further in view of Duftler et al. (U.S. Pub. No.: US 20140074764, hereinafter Duftler).
For claim 3, Stephens and Stager disclose the computer-implemented method according to claim 1, wherein the de-duplicating of the first potential objects and the second potential objects is performed (Stager: paragraph [0025], “…The data de-duplicating module 310 may store incoming data stream 301 by storing patterns of the incoming data stream 301 in a pattern repository…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHODS AND APPARATUS TO MANAGE DATABASE METADATA” as taught by Stephens by implementing “Method and an apparatus to store data patterns” as taught by Stager, because it would provide Stephens’s method with the enhanced capability of “…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored..” (Stager: paragraph [0025]).
However, Stephens and Stager do not explicitly disclose in response to determining that at least two of the first potential objects and the second potential objects have a same value and different field names in different indices.
Duftler discloses in response to determining that at least two of the first potential objects and the second potential objects have a same value and different field names in different indices (Duftler: paragraph [0068], “The raw event with its (semantic) type can be inserted as-is into the Common family along with a unique identifier as the key. Based on the initial configuration that was created, the attributes can be extracted and stored separately into the Alias family (Step 405 in FIG. 4). In the indexing step (Step 406 in FIG. 4), every extracted value of a raw event can be stored into an inverted index. For each type and attribute a separate index table is created where the value of an attribute becomes the key and the value of the index table holds a list of references to the corresponding records where the key occurs. This enables the calculation of statistics that are needed for correlation discovery. A separate index for each attribute and type can be created.” paragraph [0090], “LevenshteinDistance. The last parameter that influences the computation of the confidence score is the Levenshtein distance between the names of two attributes. Attribute names from different sources might have the same or comparable names if they have the same meaning. For example, in one system the attribute that contains the identifier for an order is named OrderId and in the other it is named order-id…”
WHERE “a same value” is broadly interpreted as “identifier for an order”
WHERE “different field names” is broadly interpreted as “named OrderId” and “named order-id”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHODS AND APPARATUS TO MANAGE DATABASE METADATA” as taught by Stephens by implementing “SIMPLIFYING A GRAPH OF CORRELATION RULES WHILE PRESERVING SEMANTIC COVERAGE” as taught by Duftler, because it would provide Stephens’s method with the enhanced capability of “…data has been loaded into the storage and various statistics have been calculated for each type and attribute of events. This provides a foundation for determining the correlation candidates. The goal of the method of candidate matching is to utilize the statistics within certain boundaries (parameters) to present a result set containing pairs of potentially correlating attributes expressed by a confidence score according to an embodiment of the present invention…” (Duftler: paragraph [0082]).
For claim 11, it is a system claim having similar limitations as cited in claim 3. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of 
rejected claim 3.
For claim 19, it is a medium claim having similar limitations as cited in claim 3. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 3.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens (U.S. Pub. No.: US 20170270154, hereinafter Stephens), in view of Stager (U.S. Pub. No.: US 20080184001, hereinafter Stager), and further in view of Xu et al. (U.S. Pub. No.: US 20190095313, hereinafter Xu).
For claim 8, Stephens and Stager disclose the computer-implemented method according to claim 1.
However, Stephens and Stager do not explicitly disclose, wherein the pattern matching module performs the pattern matching with operation data retrieved from a system log.
Xu discloses, wherein the pattern matching module performs the pattern matching with operation data retrieved from a system log (Xu: paragraph [0054], “…A log pattern module 708 identifies a set of log patterns from the system logs 706 and matches each of a set of input logs to corresponding log patterns. Feature extraction module 710 finds a pattern distribution and generates a set of low-dimension features that characterize system status at various times...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHODS AND APPARATUS TO MANAGE DATABASE METADATA” as taught by Stephens by implementing “LOG-BASED SYSTEM MAINTENANCE AND MANAGEMENT” as taught by Xu, because it would provide Stephens’s method with the enhanced capability of “…manually reviewing the logs, which is both labor-intensive and post hoc, providing insight only after something goes wrong. While automation of this process using text mining has been attempted, most such solutions provide analyses in a high-dimensional space as a result of the large number of text keywords, making them vulnerable to noise…” (Xu: paragraph [0003]).
For claim 16, it is a system claim having similar limitations as cited in claim 8. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169